DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as International Business Machines Corporation not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention.  Accordingly, the rejection of claims 2-4 and 9-12 in view of Reznicek is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 14-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (PN 9,870,957).
Jeong et al. discloses, as shown in Figures, a method of forming a semiconductor device comprising:
	removing a gate region from a layered stack (140p,SL,150p) located on a source/drain layer (120), wherein the layered stack comprises a first spacer (140p) located on the source/drain layer, a dummy layer (SL) located on the first spacer, and a second spacer (150p) located on the dummy layer [Figure 5];
	forming a channel material (160) above the source/drain layer in the gate region;
	forming a top source/drain (130) on the channel material;

	removing a portion of the layered stack that is not beneath the hardmask [Figure 10].

Regarding claim 6, Jeong et al. discloses the method further comprising:
	removing the dummy layer [Figures 11 and 11A];
	depositing a gate dielectric (170p) in a first portion of a void left by the dummy layer and the gate conductor in a second portion of the void left by the dummy layer, wherein the first portion and the second portion are an entire volume of the void left by the dummy layer [Figure 13A].

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 7-8 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	Claims 9-13 are allowed.



Applicant' s claims 2-5 and 7-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method comprising performing an anneal causing the source/drain layer forming a bottom source/drain extension and causing the top source/drain into the channel material forming a top source/drain extension, as recited in claim 2; the claimed method comprising forming a dielectric layer covering the hardmask, removing a top portion of the dielectric layer to expose the hard mask, removing the hardmask, and depositing a metal contact surrounding the top source/drain, as recited in claim 7; the claimed method of forming a semiconductor device comprising forming a channel material above the source/drain layer in the gate region, forming a top source/drain on the channel material, forming a hardmask surrounding the top source/drain, performing an anneal causing the source/drain layer forming a bottom source/drain extension and causing the top source/drain into the channel material forming a top source/drain extension, in combination with the remaining claimed limitations of claim 9.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897